Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 21-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has shown that the combination of either of the claimed compounds A2 such as an aromatic compound with 3 hydroxy groups in the claimed position isomerism (Example C-3 in Applicant’s Specification) or a compound with several aromatic rings with at least two hydroxyl functional groups in the claimed isomerism (Example C-4) in combination with the claimed compound A1 specifically 5-(hydroxymethyl)furfural shows unexpectedly improved tearing out force Fmax when compared to the claimed compounds A2 with formaldehyde (Examples C-1 and C-2) in Applicant’s Specification). (For a structure of a resorcinol-formaldehyde resin like that in Example C-3, seen Katayama et al US 20020043744 A1 at ¶0057). Formaldehyde is generally understood to be a very good and affordable aldehyde in the art, and many pains are taken to replace it, see for example the reference of record Clingerman et al (US 20080207796 A1) which points out that formaldehyde can be replaced with another aldehyde while surprisingly “maintaining acceptable strength developments and reactivity” [0013]. The improvements in Applicant’s claimed subject matter are therefore even more unexpected, and none of the references of record Clingerman et al (US 20080207796 A1), Michoud et al (WO 2015007641, US 20160251550 A1), or Snyder (US 2776948 A) independently disclose the combination of claimed A1 and claimed A2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766